 DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. Bell & Co., Inc. and Retail Store EmployeesUnion, Local 400, affiliated with Retail ClerksInternational Association, AFL-CIO. Case 5-CA-8308-2September 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 4, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and a motion to reopen therecord, and the General Counsel filed an answeringbrief and an opposition to the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) and (3) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.It has been found that Respondent dischargedFrederick Diven and Jeffrey Wagner in violation ofSection 8(a)(3) of the Act. We shall therefore orderthat Respondent offer Diven and Wagner immediateand full reinstatement to their former positions or, ifthose positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges and makethem whole for any loss of pay which they may havesuffered as a result of the discrimination practicedagainst them. The backpay provided herein shall becomputed in accordance with the Board's formula setforth in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon in accordance with IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor232 NLRB No. 51Relations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, W. Bell & Co., Inc., Lanham, Maryland, shalltake the action set forth in the said recommendedOrder, as herein modified:I. Substitute the following for paragraph 2(b):"(b) Make whole Diven and Wagner for any loss ofpay or benefits they may have suffered by reason ofthe Respondent's discrimination against them bypayment to them of a sum of money equal to theamount they normally would have earned as wagesfrom the date of their termination to the date of theRespondent's offer of reinstatement, with interest, inthe manner set forth in the section herein entitled'The Remedy.' "2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). we havecarefully examined the record and find no basis for reversing his findings.Respondent has also excepted to the Administrative Law Judge's findingthat out of approximately 100 people on Respondent's payroll all except 3continued to work until December 23. 1976. While the record reveals thatRespondent's work force contained approximately 100 employees, it doesnot indicate how many employees were terminated during this period. Wefind, however, that this misstatement of the record does not affect ourfindings herein.2 Respondent's motion to reopen the record is hereby denied as it doesnot allege that the evidence it now seeks to introduce was unavailable at thetime of the original hearing and, in any event, such evidence is not materialto the issues in this proceeding.3 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25. 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having foundafter a hearing that we violated the Federal law bydischarging employees because they engaged inunion activities, and by committing other illegalcoercive acts, has ordered us to post this notice. Weintend to abide by the following:WE WILL NOT discourage membership in RetailStore Employers Union, Local 400, affiliated withRetail Clerks International Association, AFL-CIO, or in any other labor organization of ouremployees, by discharging any of our employeesbecause of their membership in, support of, or256 W. BELL & CO., INC.activities in favor of the above-named or anyother labor organization.WE WILL NOT question our employees concern-ing their union activities.WE WILL NOT create the impression of surveil-lance.WE WILL NOT threaten to discharge or replaceour employees in retaliation for their unionactivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, to form,join, or assist Retail Store Employees Union,Local 400, affiliated with Retail Clerks Interna-tional Association, AFL-CIO, or any other labororganization, or to engage in any other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities.WE WILL offer Frederick Diven and JeffreyWagner immediate and full reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions.WE WILL pay Frederick Diven and JeffreyWagner for any loss of pay or benefits they mayhave suffered as a result of our discriminationagainst them, plus interest at 7 percent perannum.W. BELL & Co., INC.DECISIONSTATEMENT OF THE CASETHOMAS A. RicCl, Administrative Law Judge: A hearingin this proceeding was held at Washington, D.C., on March8, 1977, on complaint of the General Counsel against W.Bell & Co., Inc., here called the Respondent or theCompany. The complaint issued on February 11, 1977, ona charge filed on December 27, 1976, by Retail StoreEmployees Union, Local 400, affiliated with Retail ClerksInternational Association, AFL-CIO, here called Local400 or the Union. The issue presented is whether theRespondent discharged two employees in violation ofSection 8(a)(3) of the National Labor Relations Act, asamended. Briefs were filed by the General Counsel and theRespondent.Upon the entire record and from my observation of thewitnesses, I make the following: IFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTW. Bell & Co., Inc., a District of Columbia corpora-tion, is engaged in the operation of discount catalogueA posthearing motion by the General Counsel, unopposed, to correcttypographical errors in the transcript is hereby granted.department stores throughout the United States. Its onlylocation involved in this case is at Lanham, Maryland.During the past 12 months, a representative period, itsgross revenues exceeded $500,000. During the same period,Respondent purchased and received in interstate com-merce products and supplies valued in excess of $50,000. Ifind that the Respondent is engaged in commerce withinthe meaning of the Act.11. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA Brief PictureThis one store of the Respondent started hiring employ-ees on September 21, 1976, and opened for business onOctober 18. By November 30 there were about 100 peopleon the payroll, and they all -except for 3 -continued towork until the last business day before Christmas, Decem-ber 23. Included were receiving and stock clerks in thewarehouse, and salespersons of all kinds. The big salesbusiness rush was expected for the period ThanksgivingDay to Christmas, when this company, at all of its manylocations, does about 30 percent of its total annual volumeof business.On November 30 three employees -Frederick Diven.Jeffry Wagner, and Janet Webb -started a unionmovement, openly soliciting employee signatures inside thewarehouse to a petition in favor of Local 400, the ChargingParty herein. That same afternoon William Petzold, theassistant manager of the entire operation, after learning ofthe union activities of the three, discharged Webb andthreatened Diven with discharge if his work were not"perfect." Within the week, on December 7, James Hurd,the manager, fired Diven and Wagner. The complaintalleges Diven and Wagner were discharged because of theirunion activities in violation of the statute. Webb's namedoes not appear either in the charge or in the complaint,and the reason for its absence is unexplained. For thisreason there can be, and there is, no finding here that theCompany violated the statute when it discharged her. Butwhat facts are proved by the record evidence remain thefacts.Denying illegal motive, the Respondent advances anaffirmative defense of discharge for cause as to Diven andWagner. There are questions of credibility, pitting primari-ly Diven's testimony against that of Petzold and Hurd.The Testimony; FindingsIt has been said that sometimes in Board proceedings theoral testimony of important witnesses carries its own deathwound, which deprives it of all credibility. This is such acase. If this record contained nothing more than thetestimony of Petzold and Hurd, assertedly supported bythat of Jeff Sanders, in charge of the employees in the257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehouse, it would prove quite convincingly that bothDiven and Wagner were dismissed in retaliation for theirprounion actions.Shortly before noon on November 30 a number ofemployees in the warehouse, including Diven, Wagner, andWebb, talked generally about joining a union, decided itshould be Local 400, and had Webb telephone the unionoffice from the warehouse desk. As advised, they prepareda written petition in favor of joining Local 400, and startedtalking to one employee after another soliciting signatures.A driver from another of the Respondent's locationsarrived -Leonard (Lenny) Patrick -and they asked himto sign. He refused. Sanders stood 5 feet away while thesolicitation took place. The employees also asked JerrySchaeffer if he would join. Schaeffer who is above Sandersin the managerial line said he wanted no part of it. Withinminutes Diven was called to Petzold's office, where,according to Diven's testimony, the assistant managerasked him "how things were in the warehouse ...andthen he asked me what it was he heard about me asking thetruckdriver about a union." When Diven pretended toknow nothing, Petzold told him, still according to theemployees, "if there were any problems in the warehouse toeither see Jerry Schaeffer or himself."Shortly thereafter Petzold discharged Webb. A little laterFaye Eckerman, the manager's secretary, approachedDiven and Wagner and said "she heard we were trying tostart a Union." Diven then told her the employees haddropped the idea because Webb had been fired, but that"they shouldn't have fired Janet Webb for being involvedwith the Union." At 5 o'clock Petzold called Diven into hisoffice again; this time he brought in Bernie Smith, theshowroom floor manager, to be a witness to what wasabout to happen. He then told Diven his work was not upto par, "wasn't perfect," and that "if it wasn't perfect Iwould be replaced."Petzold, as the first witness for the defense, denied evermentioning the Union in his talks with Diven that day. Healso insisted Sanders, who told him what was going on inthe warehouse that morning, did not tell him there was anytalk about a union. He quoted Sanders as telling him "hewasn't sure what they were doing."Affirmatively, Petzold's testimony is as follows: Henoticed, at 1 I or 11:30 a.m., that customer orders were slowcoming out of the warehouse; where it should require only2 or 3 minutes, it was taking 10 to 15 minutes. He called forSanders to come out and to explain. Sanders came and toldhim "there was something not right back in the warehouse... that employees were congregating .... They werenot stocking, not pulling orders, no nothing ...he saidabout four people ...they were back there talking aboutsomething. He didn't know what." Petzold thereuponasked Sanders to send Diven and Webb out to him one at atime.Petzold's testimony about his talk with Diven was:Within a few minutes Fred Diven came out and wewent back in the office. We did close the door. I askedhim if there was any problem in the warehouse. And hesaid no. But I got a real gut feeling from the guy, hesaid hey, things are fine. But I didn't believe him. Hejust looked uneasy like something was bothering himback there so I said come on, Fred, tell me what theproblem is back there.And he says, well, there's an awful lot of stock backthere. There's not enough places to put it. We have toput it in excess areas, in other words, if you have 50pieces of an item on a particular stock sequencelocation, you can accommodate 15 pieces, then youhave 35 you have to put in a separate location.We had locations set aside, and as the excess stockwould accumulate we would store this in the givenlocation and note that fact.And it disturbed him that so much merchandise wascoming in. And I explained to him that that was to beexpected, at the Christmas season. It wasn't a yearround occurrence, something we expected, we hadplanned for. We had control and within a couple ofweeks time the excess stock would be selling down backto a normal sized stock inventory.** *He seemed satisfied with that answer. Then he madeanother comment that -he said something else about,that he didn't feel the fellows back there werecontributing as much as possible. He didn't feel hisfellow employees were doing their share of the work.And I said, okay. I'll discuss that, see if it's true.Anything else.And he said, no, and I said we're all back to normal.And he said fine.And that was the sum total of the discussion.These paragraphs from Petzold's testimony are of criticalimportance in evaluating his total story, as will appearbelow. For the moment, there is the fact he denied everknowing, during this first talk with Diven, anything aboutany union activity. It is also important to note that, despitehis professed concern with a slowup in the warehouse, hesaid nothing to Diven about neglecting his duties.We come to the testimony of Sanders, called by theRespondent to corroborate that of the manager. He saidthat what he first saw was Diven, Wagner, and Webb "in acorner having a meeting," and that he went to Petzold andtold him "that a meeting was going on among those three[emphasis supplied] in the warehouse." This was Sanders'first talk about this matter with the manager that day.Petzold's reaction, still according to Sanders, was: "Heinstructed me to go back to the warehouse, go about mybusiness, to supervise, and to just observe what was goingon." Sanders did as he was told. What did he see now?"They [the three] started pulling one full-time employee ata time back to where they were discussing something withthem one at a time. They pulled each full-time employee.At that time I went to Mr. Petzold, informed him of whatwas going on, again." "Q. What was his response? A. Hesaid to send them back to him one at a time, to the office. Iwent back to the warehouse, I sent Mr. Diven first."Sanders also said that while "observing" the three asinstructed, "I guess fifteen minutes or so as the employeescame over," he also saw Diven talking to the driver, Lenny(Leonard Patrick), and that while the three talked to one258 W. BELL & CO., INC.employee after another "there was a piece of paper thatthey were showing them."This is not conflicting testimony between opposingwitnesses; this is the supervisor, a Respondent witness,making a liar out of his own superior. For which of itswitnesses does the Respondent vouch? Petzold said hespoke to Sanders only once before confronting Diven, andthat all he knew, or cared about, was the slowdown incustomer deliveries. But he did not tell the supervisor to doanything about that; in fact instead he ordered him to keepwatching and to report back the nature of the activity.Moreover, Sanders said he reported twice, not once, beforesending Diven to the office, and that Petzold's expressedinterest was to have the employees "observed" to find outexactly what they were up to. It follows not only thatPetzold cannot be credited, but also that Sanders did as hewas told, observed and listened, and learned it was a unionthat was in the air, and even that he reported it to Petzold.Without question, Diven must be credited against Petzold.I find that the manager did ask him, during his firstconversation with the man that day, what was all this abouta union. And it was immediately following this illegal, andnecessarily coercive, interrogation of the first revealedunion activist that Janet Webb was sent to the office bySanders and fired on the spot.There is more to this matter of firing Webb. Petzoldadmitted that, upon reporting the results of his observa-tions, Sanders also told him the three had talked to Lenny,the driver. In the brief period between his first talk withDiven and when Webb came to the office, Petzold wentinto the warehouse to question Lenny. His testimony is heasked Lenny had the employees talked to him, and whatabout, and that the driver answered they had asked him ifhe "wanted to join a union." I find more credible Lenny'sversion that Petzold asked him "if Fred [Diven ] had askedme to sign anything." It was immediately after this thatPetzold discharged Webb.At or about 5 o'clock that evening, Petzold called Divento his office again. His testimony about that interview is asmuch repetitive argument, generalization, justification, andconclusionary contentions as it is his version of what wassaid. In fact it is not understandable whether he meant toadmit or deny having told Diven he was going to bereplaced. From what I can gather, his story is he simplycalled the man to tell him how terrible and absolutelyunsatisfactory his work performance had been for weeksand weeks. Nothing was shown to have happened betweenhis almost solicitous noon talk with Diven and the 5o'clock tirade Petzold said he loosed at the man. There isnot even a pretense excuse advanced for having called theman in for this purported purpose at that time. And whythe manager should have called another supervisor in towitness the whole thing, which Petzold admitted he did,casts the greatest doubt of all upon his entire veracity. Inever heard of a top manager needing the protection of afriendly witness when telling an employee as awful asPetzold described Diven that the man had to do better atwork.His performance had deteriorated greatly over theprevious 4 weeks .... He had just never worked out.... the stock area was a mess. You couldn't walkdown the aisles in the stock area to pull a customer'sorder. .... It got to be a daily problem. .... He neverreally was able to keep that area clean and keep thestock moving. He'd leave at night, and you couldn'teven walk back there. The desk, receiving table,everything was just trash, empty boxes, everything...from what I saw it was just a lack of will power on hispart. He just didn't want to keep it clean ....This is but a sampling of Petzold's rambling testimony.He was describing Diven's deficiencies in ajob as receivingclerk which the man had left on November 26.The more terrible Petzold painted the picture of Diven'spast performance, the more witnesses he called to agreewith him about the man's longstanding absolute incompe-tence, the more revealing becomes the contrast between hisasserted diatribe at 5 o'clock and his amicable, understand.-ing, and most tolerant explanation to the man at noon ofwhy the problems in the warehouse were not Diven's faultat all. In the middle of the day he tells the employeeeverything will be fine, the rush season is only temporary,"we're all back to normal." In the evening the man isworthless, and always was. What caused the change ofopinion? In the interval Petzold had himself checked withLenny, the driver, and the office secretary had checkedwith both Diven and Wagner as to what the men weredoing. I do not believe any of Petzold's testimony where itconflicts with that of Diven. And I do not believe hischaracterization of Diven's work performance as unsatis-factory and unacceptable. After several weeks of initialwork building shelves and as a stock clerk, he promotedDiven to the better job of receiving clerk. After a monthDiven requested to be relieved of that job and was madestock clerk regularly. Petzold obliged him. This under-standing cooperation only 10 days earlier stands incontrast to the story at the hearing of the man's utteruselessness while a receiving clerk. I credit instead Diven'stestimony that he was told a number of times, by bothPetzold and Manager Hurd, that his work was good andquite satisfactory.The Company's peak season was starting at exactly thattime and it needed all the employees it had. Diven wasdoing much overtime work even then. At noon themanager, having heard three employees -including Diven-were starting a union movement, decided some coercivequestioning in the privacy of his office would serve toinhibit Diven. Diven is much more articulate than Wagner,and therefore was likely to be a more successful unionprotagonist. Petzold therefore just questioned him, and letit go at that. Webb he did not need for such a seasonablerush of heavy work; he fired her. Thinking it over duringthe afternoon, and learning, as he said, more about thesolicitation being carried on in the warehouse, he decidedmore was necessary to really put a stop to it. He thereforetold Diven he was in danger of being replaced. Were Divenreally as bad as the company witnesses would have it laterat the hearing, why did Petzold not get rid of him then andthere? Because he needed the man and because his workwas to the Company's advantage. Whatever his technique,it worked, for all union activities ceased that day and havenever been resumed.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that by questioning Diven about his unionactivities, by showing clearly his union activities were beingwatched, and by telling him he would be replaced, Petzold,for the Respondent, violated Section 8(aXI) of the Act.At noon on December 7, Webb telephoned in to thewarehouse and spoke to Diven. She asked would he makean effort to obtain statements from the employees sayingthey believed she had been discharged because of herunion activities, and he said he would. Diven thencirculated among a number of employees, asking them, and,all agreed to do it. At or about I o'clock he went to speaklo Manager Hurd, who had been away from the store(luring the November 30 events. He told Hurd that Webbwanted her job back and asked if Hurd knew what hadhappened "with the Union and Webb." Hurd said he knewonly what Petzold had told him. Diven then said "therewas a movement in the warehouse to get Janet backbecause people in the warehouse felt that she was firedbecause she had engaged in "union activities." To thisHurd made no comment.At 5 o'clock that evening Hurd called both Diven andWagner to his office and discharged them, because, asDiven recalled it, "we took an unauthorized break in themorning ...at lunchtime we took ten minutes on theclock."I-urd testified that on "December 4th, 5th," when hereturned to the store, Petzold told him what had happened."Just the fact that on the date that Janet Webb wasterminated there was a serious problem of a group ofpeople in the warehouse, numbering four or five, not doingtheir work, and drifting off to a far corner and havingprivate conversations and what have you and the endresults of that was that the van driver, Lenny, said that theyasked him if he wanted to join the Union."Before coming to his version of the discharge conversa-tion, as the last witness for the Respondent, Hurd, likePetzold before him, spoke at length about both Diven's andWagner's utter undesirability as employees. He started bysaying that on December 6 the two men complained to himabout their work being too onerous because the otheremployees in the warehouse were not doing their share, didnot even like them. Hurd continued that he told them tojust do the job that was assigned them and he would lookinto the matter. He then spoke to four or five of the otheremployees and they said Diven and Wagner were "adisruptive force," "not working," "doing whatever theycould to prevent them from doing their job." Hurd addedhe had received similar complaints from other workmenconcerning this problem "on numerous occasions."Coming to December 7, Hurd testified that at or about Ip.m. he noticed Diven and Wagner idling in the lobby,although they had punched in after lunch. He said he toldthem they should not idle after punching in, but he alsoadded, without explanation, that he told them to take theirtimecards to the supervisor, Schaeffer, and to "have himcorrect it and initial it and return it." In a matter ofminutes, still according to Hurd, Mace -apparently asupervisor also -told him that early that morning the twomen had been loitering in the lobby after punching in andhad to be told to go to work. And finally, Hurd went on tosay that -- still at about that time -he called Schaefferand "had a discussion with him" about Diven and Wagner.Schaeffer told him "he was sick and tired of catching heatfrom those two not doing their jobs, and not staying intheir work areas. And he could not control them or keepthem in their work areas ...his recommendation at thattime was that he could do a better job and the warehousecould function better without the two of them."Other than generalizing about the continuing incompe-tence of Diven and Wagner, Schaeffer, who testifiedimmediately before Hurd, said nothing about any com-plaints to him, or about discharge recommendations, onDecember 7.In any event, Hurd added he decided with finality,immediately after talking to Schaeffer, to discharge Divenand Wagner at the end of the day.Be that as it may, it was after this, according to Hurd,that Diven came to tell him about the petition beingcirculated to obtain Webb's job on the ground she hadbeen dismissed "because of her union activity." At 6o'clock that night he fired the two men. As to his reason,his testimony, too, is not clear on whether he was talkingabout what he then told the men, or about how he felt, orwhat his mental operation may have been. At the hearinghe spoke of "violation of company policy, one reason beingon the time clock and not reporting to work, the otherreason being ignoring instructions from the supervisors,and being a disruptive force in the warehouse."On this total record, I find Hurd's contention that hedischarged these men for the reasons he stated unconvinc-ing. Hurd knew, the day before at least, that Diven andWagner were the principal activists in the union movementonly a week earlier. If the men really were as undesirable ashe portrayed them, he long ago knew that also, for Petzoldis his first assistant and the boss would surely know of suchterrible conditions in the warehouse as Petzold described.The timing of the discharge, coming only 2 or 3 hours afterhe learned that Diven was once again furthering the causeof the Union by participating in the effort to reinstateWebb, carries a strong inference of illegal motivation.Hurd avoided this damaging implication by saying hemade his final decision before Diven came to him in theafternoon.We come once again to unacceptable inconsistencies intestimony. In the effort to disparage the man more andmore, Hurd said that after having talked to Diven, but stillduring the afternoon, he was in the warehouse "anywherefrom five to ten times ...on a constant basis. Jeff andFred were together and in different locations of thewarehouse trying to, intentionally evading anyone elseback there." Would any employer, having already decidedto get rid of incompetents, and then seeing them repeatedlycontinuing their insufferable offenses, just let them sit andidle while he continued to pay them? But what is mostrevealing of all is the further fact that that afternoon, stillafter his talk with the manager, Diven asked several timesfor permission to leave early because he had some personalmatters to look after. He was each time refused permission.Asked why, if he had already decided to send Diven awayfor good, he refused permission -and Hurd admittedSupervisor Schaeffer came to ask could Diven go home -260 W. BELL & CO., INC.all Hurd could say was the man did not have "a validreason." I do not credit this man.As to the lunch hour incident, Diven and Wagner didhang around 5 or 10 minutes after punching in beforestarting to work. They said they did this because they hadbeen told that under Maryland law lunch had to be 30minutes long, that they would be docked so much anyway,and that they had inadvertently been gone only 20 and hadso marked their timecards. Hurd denied any talk ofMaryland law, but he did tell them to have the cardscorrected. It follows he understood why they were thereand knew there was nothing seriously amiss in theirconduct. The coffeebreak early in the morning was acommon and accepted practice. There is uncontradictedtestimony that many, many times, after punching in butbefore the store opened to the public, the men got donutsnext door and sat eating them with some coffee with theirsupervisors, including Hurd and Petzold themselves.Repeatedly the management witnesses referred to Diven'spractice often of arriving late in the morning and taking asmuch as 2 hours for lunch. The men were paid strictly bythe clock. There was no fixed work schedule enforced bythe Company. The men decided themselves, according tothe work needs of the moment, how much overtime workto do. Diven often did over 80 hours a week, sometimesworking as much as 18 hours in a single day. His testimonystands uncontradicted: "they just kind of expected it[overtime] out of you." "I never worked within myschedule." "Q. How do you explain this taking two hoursfor lunch? ...A. I would, you know, work hard, I was ahard worker. I worked almost 18 hours a day."I have no doubt that what really happened here is thatafter realizing Diven and Wagner, despite the warnings of aweek earlier. and despite the promise of imminentreplacement, were determined to continue their unionactivities in one form or another, Hurd thought it over anddecided, after, not before Diven's office call, to put a stop tothe union movement for good and therefore dischargedboth men. I find that by discharging Diven and Wagner theRespondent violated Section 8(a)(3) of the Act.IV. TIHE EFFFCT OF THE UNFAIR LABOR PRACTICESUPON (OMMERCEThe activities of the Respondent set out in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. By discharging Frederick Diven and Jeffrey Wagnerthe Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of theAct." In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. he adopted by the Board and become2. By the foregoing conduct, by interrogating employ-ees concerning their union activities, by creating theimpression of surveillance over them, and by threatening todischarge employees for such activities, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX 1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER2The Respondent, W. Bell & Co., Inc., Lanham, Mary-land, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Retail Store EmployeesUnion, Local 400, affiliated with Retail Clerks Internation-al Association, AFL-CIO, or any other labor organizationof its employees, by discharging employees or otherwisediscriminating against them in their employment condi-tions because of their membership in or activities on behalfof the above-named Union or any other labor organiza-tion.(b) Interrogating employees concerning their unionactivities, creating the impression of surveillance overthem, or threatening to discharge employees because ofsuch activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Frederick Diven and Jeffrey Wagner immediateand full reinstatement to their former positions or, if suchpositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges.(b) Make Diven and Wagner whole for any loss of pay orany benefits they may have suffered by reason of theRespondent's discrimination against them.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Lanham, Maryland,copies of the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the Regional Directorfor Region 5, after being duly signed by its representatives,its findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted by( ontinued)261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."notices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.262